TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 27, 2013



                                     NO. 03-12-00832-CR


                                   Adam Perkins, Appellant

                                                v.

                                  The State of Texas, Appellee




             APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
            DISMISSED FOR WANT OF JURISDICTION ON REHEARING --
                          OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that the appeal should be dismissed for want of

jurisdiction. IT IS THEREFORE ORDERED that the opinion and judgment dated January 25,

2013, are withdrawn; that the appeal be dismissed in accordance with the opinion of this Court;

and it appearing that the appellant is indigent and unable to pay costs, that no adjudication as to

costs be made; and that this decision be certified below for observance.